Title: To Alexander Hamilton from William Seton, 8 November 1790
From: Seton, William
To: Hamilton, Alexander


Bank of New York 8 Novr. 1790
Sir
I am desired by the President and Directors to acknowledge the receipt of your Letter of the first instant, and to assure you that the strictest attention shall be paid to the line you have drawn for the disposal of such Bills on the different States as you may find convenient to lodge in this Bank.
The Board have directed agreably to your desire, that a Weekly return be made to you of all the Cash received for account of the United States in the form you point out; the one enclosed is up to the 6th inclusive.
I have the honor to be with the greatest respect
